Citation Nr: 0618975	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-28 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Birmingham, Alabama


THE ISSUE

Eligibility for dental treatment from a non-VA provider.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1954, from June 1956 to October 1962, and from December 1962 
to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the VA Medical Center (VAMC) in 
Birmingham, Alabama which determined that the veteran was not 
eligible for future dental treatment from a non-VA provider.

While the claims file has a power of attorney appointing the 
Disabled American Veterans as representative, the appellant 
has represented himself in this matter and the hospital 
folder contains no power of attorney.


FINDINGS OF FACT

1.  The veteran is in receipt of compensation for blindness, 
rated 100 percent disabling, and special monthly compensation 
based on the need for regular aid and attendance.  

2.  The veteran lives approximately 100 miles from the VA 
Medical Center in Birmingham, Alabama.

3.  The VA Medical Center in Birmingham, Alabama is not 
geographically inaccessible and is feasibly available to the 
veteran for his dental care.


CONCLUSION OF LAW

The criteria for the payment of the cost of dental services 
received outside the Department of Veterans Affairs medical 
care system have not been met. 38 U.S.C.A. §§ 1703, 1712, 
1728 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.93, 17.120, 
17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 
38 C.F.R. §§ 3.102, 3.159.  The letters from the RO, coupled 
with the May 2004 rating decision, as well as the July 2004 
statement of the case (SOC), satisfied the duty to notify 
provisions (including notifying the veteran what evidence he 
should submit, and that which VA would obtain).  All relevant 
records identified by the veteran have been obtained.  There 
is no indication in the record that additional evidence 
relevant to the issue on appeal is available and not part of 
the claims file.  Consequently, the Board finds that VA has 
met the duties to notify and assist.  Although full 
compliance with the above was not completed prior to initial 
adjudication by the RO of the issue on appeal, to the extent 
that VA has failed to fulfill any duty to notify or assist 
the veteran, the Board finds that error to be harmless.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA shall furnish on an ambulatory or outpatient basis medical 
services as are needed, for specific eligible personnel, 
except that applications for dental treatment must also meet 
the provisions of 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 
1712; 38 C.F.R. § 17.93.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. § 
1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  Classification IV provides that 
those whose service-connected disabilities are rated at 100 
percent by schedular evaluation, or who are entitled to the 
100 percent rate by reason of individual unemployability, may 
be authorized any needed dental treatment.  See 38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161(h).

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility, or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities for care in accordance with 
the provisions of this section.  When demand is only for 
infrequent use, individual authorizations may be used.  Care 
in public or private facilities will only be authorized, 
whether under a contract or an individual authorization, for 
medical services for the treatment of any disability of a 
veteran who has a service-connected disability rated at 50 
percent or more.  See 38 U.S.C.A. § 1703; 38 C.F.R. § 
17.52(a)(2).

The admission of a veteran to a non-VA facility at VA expense 
must be authorized in advance.  In the case of an emergency, 
which existed at the time of admission, an authorization may 
be deemed a prior authorization if an application, whether 
formal or informal, by telephone, telegraph or other 
communication, made by the veteran, or by others in his or 
her behalf, is dispatched to VA within 72 hours after the 
hour of admission.  When an application for admission by a 
veteran has been made more than 72 hours after admission, 
authorization for continued care at VA expense shall be 
effective as of the postmark, or dispatch date of the 
application, or the date of any telephone call constituting 
an informal application.  See 38 C.F.R. § 17.54.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public medical facility not operated by the VA, may be paid 
under the following circumstances:

(a) For veterans with service-connected disabilities, care or 
service was rendered:

(1) for an adjudicated service-connected disability;

(2) for nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service- connected 
disability;

(3) for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability;

(4) for any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is medically determined to 
be in need of hospital care or medical services; and 
(emphasis added)

(b) care and services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and (emphasis added)

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would nave been refused.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.

In this case, the veteran is in receipt of a 100 percent 
disability rating for blindness.  He is also receiving 
special monthly compensation due to the need for regular aid 
and attendance on account of his blindness, with no other 
disability noted on his most recent VA aid and attendance 
examination.  He is seeking authorization for non-VA dental 
treatment in Lineville, Alabama, approximately 15 miles from 
his home rather than at the VA Medical Center in Birmingham, 
Alabama, approximately 100 miles from his home.  

In a March 2004 application for local dental treatment, he 
indicated that he had been receiving treatment for several 
years at the VA facility at Tuskegee, but his treating 
dentist had been transferred to the VA facility in 
Montgomery.  He added that there was now only one dentist at 
Tuskegee who could not see him for 6 months.  The veteran was 
receiving dental treatment at the VA facility, under 
Classification IV, for those who have service-connected 
disabilities rated at 100 percent by schedular evaluation.  
See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(h).

In an April 2004 letter, the veteran was informed that dental 
treatment is provided to eligible veterans at the VA facility 
nearest the veteran's home and that dental treatment may be 
provided on a fee basis for eligible veterans when VA 
facilities are not capable of providing economical care due 
to geographical inaccessibility or when the needed care is 
not available at a VA facility.  VA further notified the 
veteran that in order to determine his inability to travel to 
a VA facility, it was required that he submit a statement 
from his VA physician containing his specific medical 
condition that prevented him from seeking dental treatment at 
the nearest VA facility.  

In May 2004, the Chief of Dental Service determined that 
dental treatment could be provided in a timely manner at the 
VA Medical Center in Birmingham and scheduled the veteran for 
an appointment there.  The veteran cancelled the appointment.  
In a telephone conversation with the veteran, he explained 
that his wife could not drive him because it was too far to 
drive.  He also explained that he had had some dental work 
done by the VA in 1996 and was very displeased with the 
service he had received.

In June 2004, the veteran wrote that his wife had a totally 
different schedule than he and was not available to drive him 
to the VA facility which was 260 miles away round trip.

The sole basis for the veteran's request for local dental 
treatment appears to be convenience.  It is not shown that 
the VA Medical Center in Birmingham is incapable of 
furnishing economical dental treatment because of geographic 
inaccessibility.  The Chief of Dental Service has determined 
that the facility is capable of furnishing the required 
dental services and scheduled him for an appointment there, 
which he then cancelled.  Although the veteran is in receipt 
of a 100 percent disability rating, the veteran's only 
service connected disability is his blindness, and although 
this necessarily requires that he be driven to any scheduled 
appointments far from his house, the inconvenience to his 
wife in accommodating his medical appointments is not a 
criteria for considering the VA Medical Center in Birmingham 
"inaccessible" to him.  It is not shown or alleged that the 
veteran has any medical condition that prevents him from 
travelling that far, and the award of aid and attendance 
benefits is a recognition that the veteran requires 
assistance in performing such a task.  The veteran has kept 
appointments scheduled there in April, June and July 2003, 
and as recently as January 2004.  There is no indication that 
his condition is any worse now, rendering him less able to 
keep scheduled appointments, than it was then.

As for the veteran's stated disappointment with his VA 
treatment, the Board merely notes that payment for private 
treatment is prohibited where the payment is based on the 
preference of private treatment over available government 
facilities.  38 C.F.R. § 17.130 (2005).  Based on the 
preponderance of the evidence, the claim for private dental 
treatment must is denied. 



	(CONTINUED ON NEXT PAGE)

ORDER

Eligibility for dental services outside the VA medical care 
system is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


